DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajime (JPH08274050A) in view of Tawara (2016/0118073).
In reference to claim 1, Hajime teaches a method of forming a carrier wafer, comprising the steps ofvlapping a first surface and a second surface of the carrier wafer such that the carrier wafer is substantially flat, and polishing the first surface of the carrier wafer with at least one of a differential pressure, a differential speed or a differential time between a center portion and an edge portion of the carrier wafer such 
In reference to claim 2, wherein the step of polishing the first surface of the carrier wafer comprises polishing the first surface of the carrier wafer with a differential pressure between the center portion and the edge portion, (pp 0006).
In reference to claim 3, wherein the first surface of the carrier wafer is configured to polish to a substantially flat shape via a finish polishing step performed after the polishing step, (pp 0006).
In reference to claim 4, further comprising the step finish polishing the center portion and the edge portion of the first surface to a substantially flat shape after the polishing step, wherein at least one of the carrier wafer and a polishing pad are rotated relative to one another during the finish polishing step such that the center portion and the edge portion of the first surface are polished at different rates simultaneously, (pp 0006).
In reference to claims 6 and 20, wherein the step of polishing the first surface of the carrier wafer defines a concave shape, (fig. 1b).
In reference to claim 7, wherein the step of polishing the first surface further comprises rotating a polishing head against the first surface of the carrier wafer, (pp 0006).
In reference to claim 8, wherein the first and second surfaces are on opposite sides of the carrier wafer, (fig. 1a).
	
In reference to claim 9, wherein the lapping of the first surface and the second surface is performed substantially simultaneously, (pp 0006).
In reference to claim 11, wherein the carrier wafer is substantially circular, (fig. 1a).
In reference to claim 17, a carrier wafer comprising a body defining a first surface having a center portion and an edge portion and a second surface on an opposite side of the body than the first surface, the first surface defining a substantially convex or concave shape and the second surface being substantially flat, wherein the first surface is configured to polish to a substantially flat shape under differential polishing rates between the center portion and the edge portion, (pp 006, and in the instance where you only form the concave surface on the front surface).

Hajime teaches all the limitations of the claims except for the carrier wafer comprising a glass, glass-ceramic or ceramic material, wherein the carrier wafer has a diameter of from 250 mm to 450 mm and a thickness of from 0.5 mm to 2 mm after lapping, wherein the differential pressure is from 5 psi to 20 psi, wherein a difference in thickness between the center portion and the edge portion of the carrier wafer is from 1 um to 5 um after the step of polishing the first surface of the carrier wafer with the differential pressure is performed, wherein the carrier wafer has an outside diameter of from 200 mm to 400 mm.
Tawara teaches mirror polishing a glass wafer, (pp 0021). It would have been obvious to one having ordinary skill in the art at the time the invention was made to 
	It would have been further obvious to provide the method with the carrier wafer has a diameter of from 250 mm to 450 mm and a thickness of from 0.5 mm to 2 mm after lapping, wherein the differential pressure is from 5 psi to 20 psi, wherein a difference in thickness between the center portion and the edge portion of the carrier wafer is from 1 um to 5 um after the step of polishing the first surface of the carrier wafer with the differential pressure is performed, wherein the carrier wafer has an outside diameter of from 200 mm to 400 mm, since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimu or workable ranges merely involves routine skill in the art. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajime as modified by Tawara in further view of Bello et al. (5,968,849).
Hajime as modified by Tawara teaches all the limitations of the claims except for wherein the step of polishing the first surface of the carrier wafer defines a convex shape.
Bello et al. teaches providing a wafer comprising a convex shape, (col. 2, line 39).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the polishing method of Hajime as modified by Tawara to form a wafer with a convex shape, since Bello et al. teaches forming wafers with convex and concave shapes by etching, and Hajime teaches a method of forming a wafer with . 

Allowable Subject Matter
Claims 13-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto et al. (2016/0217998), Kerstan et al. (2010/0099337), Furukawa et al. (9,108,289) and Nomura et al. (2005/0186887) were cited to show other examples of carrier wafer forming methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        March 25, 2022





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723